In an action by an employee of Aladdin Iron and Bronze Works, Inc., a subtenant in a building, to recover damages for' personal injuries against Michael Weinsler and Ernest Maltz, doing business as M. & E. Management Co., the owner of the building, and Westinghouse Electric Supply Co., the lessee of the entire building, M. & E. Management served a third-party complaint on Aladdin for judgment over. The court dismissed the third-party complaint at the close of the entire case, and the jury rendered a verdict in favor of the employee against M. & E. Management and Westinghouse. M. & E. Management appeals from so much of the judgment entered thereon as is in favor of respondent and against them. Westinghouse appeals from so much of the judgment as is in favor of respondent and against it. Judgment insofar as it is in favor of respondent against appellants Weinsler and Maltz, Doing Business as M. & E. Management Co., reversed upon the law and the facts, with costs, action severed, and complaint dismissed. Judgment insofar as it is in favor of respondent against appellant Westinghouse affirmed, with costs. Judgment insofar as it is in favor of the third-party defendant-respondent against the third-party plaintiff-appellant affirmed, without costs. In our opinion, no evidence of negligence on the part of appellants Weinsler and Maltz was adduced. If the complaint were not being dismissed as to said appellants, a new trial would be granted as to them on the ground that the verdict was contrary to the weight of the credible evidence. It is our opinion, however, that the evidence supports the verdict of the jury in favor of respondent against appellant Westinghouse. Wenzel, Acting- P. J., Beldoek, Ughetta and Kleinfeld, JJ., concur; Murphy, J., deceased.